Per Curiam.

Since the occupancy agreement between the co-operative housing corporation and tenant created a landlord and tenant relationship, the landlord was required to prove a substantial violation in order to obtain a final order of eviction against tenant. The mere keeping of a dog in an apartment in contravention of the terms of a lease is not a breach of a substantial obligation of the tenancy (Hardav Realty Corp. v. Donahue, 8 Misc 2d 951; Smith Real Estate v. Byrne, 3 Misc 2d 559). There is no claim or proof here that the parties agreed that the violation in the lease at issue was to be considered a violation of a substantial obligation of tenancy. (L. H. Estates Co. v. Bartholomew, 9 Misc 2d 116, affd. 5 A D 2d 815.) Nor is there any claim or proof that the tenant committed or permitted a nuisance in the housing accommodations or that her conduct was such as to interfere substantially with the comfort or safety of the landlord or of other tenants.
The final order should be reversed, with $30 costs, and final order directed in favor of tenant, with costs.
Concur — Steuer, J. P., Aurelio and Tilzer, JJ.
Final order reversed, etc.